Citation Nr: 0118442	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from June 1997 to June 
1999.  Her appeal ensues from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran has appealed the decision of the RO that she is 
ineligible for educational assistance benefits under Chapter 
30, Title 38, United States Code.  She was given the 
opportunity to have a hearing, and she chose to have this 
hearing before Seattle, Washington, RO personnel in March 
2001.  It was noted at the hearing that the veteran was 
moving to North Carolina in the near future.  It was also 
noted that her case was being handled by the Muskogee, 
Oklahoma RO.  

The veteran was informed that, following the hearing, her 
education file, with the transcript, would be forwarded to 
the Muskogee RO for a decision.  While the record does 
reflect that the veteran's education folder was forwarded to 
the Muskogee RO, it does not appear that the testimony from 
that hearing was reviewed, and a decision rendered based on 
all of the evidence of record including the testimony 
provided at the personal hearing.  The file instead was 
forwarded directly to the Board.  Moreover, the RO did not 
issue a Supplemental Statement of the Case before 
transferring the education file to the Board for appellate 
review.  As statutory and regulatory provisions mandate that 
such action be taken, a REMAND is necessary.  38 U.S.C.A. § 
7105(d) (West 1991) and 38 C.F.R. § 19.31 (2000). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After reviewing the education file and 
ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record including 
the testimony provided by the veteran at 
a hearing held in March 2001.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





